Cite as 2016 Ark. 325


                 SUPREME COURT OF ARKANSAS
                                        No.   D-16-774

                                                  Opinion Delivered: September   22, 2016
IN RE ROBERT L. BARROW
ARKANSAS BAR NO. 78010
                                                  PETITION FOR   VOLUNTARY
                                                  SURRENDER OF LAW LICENSE




                                                  PETITION GRANTED.



                                        PER CURIAM


        On recommendation of the Supreme Court Committee on Professional Conduct,

 and in lieu of disciplinary proceedings, we hereby accept the voluntary surrender of the

 license of Robert L. Barrow of Little Rock, Arkansas, to practice law in the State of

 Arkansas. In his petition to surrender his law license voluntarily, filed with this court on

 August 31, 2016, Dr. Barrow acknowledges that in the United States District Court, Eastern

 District, he entered a guilty plea to one felony count of conspiracy to commit health care

 fraud, a Class C felony, and was sentenced on July 26, 2016, to two years’ imprisonment.

 Dr. Barrow states that he wishes to avoid the expense, stress, and publicity of addressing his

 misconduct through disbarment proceedings.

        The name of Robert L. Barrow shall be removed from the registry of licensed

 attorneys, and he is barred and enjoined from engaging in the practice of law in the State of

 Arkansas.

        Petition granted.